--------------------------------------------------------------------------------

Exhibit 10.2
 
UNITED COMMUNITY BANKS, INC.
AMENDED AND RESTATED
2000 KEY EMPLOYEE STOCK OPTION PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Executive Officer)

     
Grantee:
       
____________________________________
Number of RSUs:
       
____________________
Date of Grant:
       
_________________________
     
Vesting Schedule:
 
Per attached Statement referred to
   
herein as “Exhibit A”
     
Territory:
 
Any county and any contiguous county
   
and any metropolitan statistical area in
   
which any of the Company’s subsidiary
   
banks has an office as of the date hereof.

 
          THIS AGREEMENT (the “Agreement”) is entered into as of the ________
day of ________, ____, by and between UNITED COMMUNITY BANKS, INC., a Georgia
corporation (the “Company”), and the individual designated above (the
“Grantee”).
 
          WHEREAS, the Company maintains the United Community Banks, Inc.
Amended and Restated 2000 Key Employee Stock Option Plan (the “Plan”), and the
Grantee has been selected by the Committee to receive a Restricted Stock Unit
Award under the Plan;
 
          NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Grantee, as follows:
 
          1.           Award of Restricted Stock Units
 
                       1.1           The Company hereby grants to the Grantee an
award of Restricted Stock Units (“RSUs”) in the amount set forth above, subject
to, and in accordance with, the restrictions, terms, and conditions set forth in
this Agreement and the Plan. The grant date of this award of RSUs is set forth
above(the “Date of Grant”).
 
                        1.2           This Agreement (including any appendices)
shall be construed in accordance and consistent with, and subject to, the
provisions of the Plan (the provisions of which are incorporated herein by
reference) and, except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan.
 
 

--------------------------------------------------------------------------------

 
 
                       1.3           This Award is conditioned on the Grantee’s
execution of this Agreement. If this Agreement is not executed by the Grantee
and returned to the Company within two days of the Date of Grant, it may be
canceled by the Committee resulting in the immediate forfeiture of all RSUs.
 
          2.          Vesting and Termination of Employment
 
                        2.1           Vesting. Subject to Sections 2.2 through
2.4 below and Section 8, if the Grantee remains employed by the Company, the
RSUs shall vest as provided for in Exhibit A. Each date on which the RSUs vest
is hereinafter referred to as a “Vesting Date”.
 
                        Except as otherwise provided below, on the Vesting Date,
a number of Shares equal to the number of vested RSUs shall be issued to the
Grantee free and clear of all restrictions imposed by this Agreement (except
those imposed by Section 3.3 below). The Company shall transfer such Shares to
an unrestricted account in the name of the Grantee as soon as practical after
the Vesting Date. For purposes of this Agreement, employment with a Subsidiary
of the Company or service as a member of the Board of Directors of the Company
or a Subsidiary shall be considered employment with the Company.
 
                        2.2           Termination for Cause. If the Grantee’s
employment is terminated by the Company for Cause (as defined in the Plan), the
unvested RSUs shall be forfeited immediately as of the date of termination of
employment.
 
                        2.3           Termination of Employment Without Cause or
For Good Reason.
 
                                       (1)           If the Grantee’s employment
with the Company is terminated involuntarily by the Company without Cause (as
defined in the Plan) or is terminated by the Grantee for Good Reason (as defined
in subsection (2) below), the unvested RSUs shall continue to vest in accordance
with the original vesting schedule set forth in Exhibit A (just as if the
Grantee had remained employed). In the event of the Grantee’s death after a
termination covered by this Section 2.3, the unvested RSUs shall continue to
vest as if the Grantee had lived and upon vesting, a number of Shares equal to
the number of vested RSUs shall be transferred to the Grantee’s surviving spouse
or, if none, to his estate.
 
                                       (2)           For purposes of this
Agreement, the Optionee shall be entitled to terminate his or her employment
with the Company for Good Reason in the event of, without the Grantee’s express
written consent, any one of the following acts by the Company, or failures by
the Company to act, unless, in the case of any act or failure to act described
in paragraphs (i), (iii), or (iv) below, such act or failure to act is corrected
prior to the Grantee’s date of termination:

     
                              (i)           a material reduction in the
Grantee’s responsibilities at the Company; or
     
                              (ii)          the required relocation of the
Grantee’s employment to a location outside of the market area of the Company; or

 
2

--------------------------------------------------------------------------------

 



 
                              (iii)           a material reduction in the levels
of coverage of the Grantee under the Company’s director and officer liability
insurance policy or indemnification commitments; or
     
                              (iv)           a substantial reduction in the
Grantee’s base salary, a material reduction in his incentive compensation or the
taking of any action by the Company which would, directly or indirectly,
materially reduce any of the benefits provided to the Grantee under any of the
Company’s pension, 401(k), deferred compensation, life insurance, medical,
accident or disability plans in which the Grantee is participating.

 
                        The Grantee’s right to terminate employment for Good
Reason shall not be affected by the Grantee’s incapacity due to physical or
mental illness, except for a Disability as defined in the Plan. The Grantee’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.
 
                        2.4           Termination of Employment Following a
Change in Control When Eligible for Retirement. If the Grantee’s employment with
the Company is terminated following a Change in Control and the Grantee is
eligible for Retirement as of the date of such termination, the outstanding
unvested portion of the RSUs shall immediately vest.
 
                        2.5           Termination of Employment Due to Death. If
the Grantee’s employment is terminated by the Company as a result of death, the
unvested RSUs shall immediately vest, and a number of Shares equal to the number
of vested RSUs shall be transferred to the Grantee’s surviving spouse or, if
none, to his estate.
 
                        2.6           Termination of Employment for Other
Reasons. If the Grantee’s employment is terminated by the Company as a result of
Disability, or the Grantee voluntarily terminates his or her employment (except
for Good Reason or upon Retirement), the outstanding unvested RSUs shall
immediately be forfeited as of the date of termination of employment.
 
                        2.7           Nontransferability. The RSUs may not be
sold, assigned, transferred, pledged, or otherwise encumbered prior to the date
the Grantee becomes vested in the RSUs.
 
          3.          Change in Capitalization; Deferral Rights
 
                      3.1           During the period the RSUs are not vested,
the Grantee shall be credited with dividend equivalents or similar distributions
declared on such RSUs in the manner determined by the Committee.
 
                      3.2           In the event of a change in capitalization,
the Committee shall make appropriate adjustments in accordance with Section 4.3
of the Plan to reflect the change in capitalization, provided that any such
additional Shares or additional or different shares or securities reflected in
any such adjustment shall remain subject to the restrictions in this Agreement.
 
3

--------------------------------------------------------------------------------

 
 
                      3.3           The Grantee represents and warrants that he
is acquiring the Shares under this Agreement for investment purposes only, and
not with a view to distribution thereof. The Grantee is aware that the Shares
may not be registered under the federal or any state securities laws and that in
that event, in addition to the other restrictions on the Shares, they will not
be able to be transferred unless an exemption from registration is available or
the Shares are registered. By making this award of RSUs, the Company is not
undertaking any obligation to register the RSUs under any federal or state
securities laws.
 
                      3.4           To the extent the Grantee is eligible to
participate in a deferred compensation plan established for such purpose, the
Grantee may elect to defer delivery of the Shares that would otherwise be due by
virtue of the lapse or waiver of the vesting requirements as set forth in
Section 2. If such deferral election is made, the Committee shall, in its sole
discretion, establish the rules and procedures for such deferrals.
 
          4.          No Right to Continued Employment
 
                     Nothing in this Agreement or the Plan shall be interpreted
or construed to confer upon the Grantee any right with respect to continuance of
employment by the Company or a Subsidiary, nor shall this Agreement or the Plan
interfere in any way with the right of the Company or a Subsidiary to terminate
the Grantee’s employment at any time.
 
          5.          Taxes and Withholding
 
                      The Grantee shall be responsible for all federal, state,
and local income taxes payable with respect to this award of RSUs and any
dividends paid on unvested RSUs. The Company and the Grantee agree to report the
value of the RSUs in a consistent manner for federal income tax purposes. The
Company shall have the right to retain and withhold from any payment of Shares
or cash the amount of taxes required by any government to be withheld or
otherwise deducted and paid with respect to such payment. At its discretion, the
Company may require the Grantee to reimburse the Company for any such taxes
required to be withheld and may withhold any distribution in whole or in part
until the Company is so reimbursed. In lieu thereof, the Company shall have the
right to withhold from any other cash amounts due to the Grantee an amount equal
to such taxes required to be withheld or withhold and cancel (in whole or in
part) a number of Shares having a market value not less than the amount of such
taxes.
 
          6.         The Grantee Bound By The Plan
 
                     The Grantee hereby acknowledges receipt of a copy of the
Plan and the prospectus for the Plan, and agrees to be bound by all the terms
and provisions thereof.
 
          7.          Modification of Agreement; Severability
 
                     This Agreement may be modified, amended, suspended, or
terminated, and any terms or conditions may be waived, but only by a written
instrument executed by the parties hereto. Should any provision of this
Agreement be held by a court of competent jurisdiction to be unenforceable or
invalid for any reason, the remaining provisions of this Agreement shall not be
affected by such holding and shall continue in full force in accordance with
their terms.
 
4

--------------------------------------------------------------------------------

 
 
          8.           Cancellation and Rescission of Award; Return of Shares
 
                        8.1           If, during his employment with the Company
or at any time during the one (1) year period after the Date of Termination, the
Grantee violates the restrictive covenants set forth in Section 8.2 below, then
the Committee shall, notwithstanding any other provision in this Agreement to
the contrary, (i) cancel the outstanding RSUs that are not yet vested or with
respect to which Shares have not yet been issued to the Grantee, and (ii)
require the Optionee to return to the Company any Shares issued to the Grantee
pursuant to vesting of the RSUs, and require the Grantee to pay to the Company
the then current value of any Shares issued to the Grantee during the period six
(6) months prior to and one (1) year after the Date of Termination pursuant to
the RSUs during such period.
 
                        8.2            The Grantee will not directly or
indirectly, individually, or on behalf of any Person other than the Company or a
Subsidiary:

     
                              (i)           solicit any Customers for the
purpose of providing services identical to or reasonably substitutable for the
Company’s Business;
     
                              (ii)           solicit or induce, or in any manner
attempt to solicit or induce, any Person employed by the Company to leave such
employment, whether or not such employment is pursuant to a written contract
with the Company or any Subsidiary or is at will;
     
                              (iii)           engage in any Restricted
Activities within the Territory or from a business location servicing any part
of the Territory;
     
                              (iv)           manage any personnel engaging in
any Restricted Activities within the Territory; or
     
                              (v)           knowingly or intentionally damage or
destroy the goodwill and esteem of the Company, any Subsidiary, the Company’s
Business or the Company’s or any Subsidiary’s suppliers, employees, patrons,
customers , and others who may at any time have or have had relations with the
Company or any Subsidiary.

 
The Grantee further agrees that he or she will not, except as necessary to carry
out his duties as an employee of the Company, disclose or use Confidential
Information. The Grantee further agrees that, upon termination or expiration of
employment with the Company for any reason whatsoever or at any time, the
Grantee will upon request by the Company deliver promptly to the Company all
materials (including electronically-stored materials), documents, plans,
records, notes, or other papers, and any copies in the Grantee’s possession or
control, relating in any way to the Company’s Business, which at all times shall
be the property of the Company.
 
                        8.3           For purposes of this Section 8, the
following terms shall have the meanings specified below:
 
5

--------------------------------------------------------------------------------

 
 

 
                              (i)           “Company’s Business” means the
business of operating a commercial or retail bank, savings association, mutual
thrift, credit union, trust company, securities brokerage or insurance agency.
     
                              (ii)           “Confidential Information” means
information, without regard to form, relating to the Company’s or any
Subsidiary’s customers, operation, finances, and business that derives economic
value, actual or potential, from not being generally known to other Persons,
including, but not limited to, technical or non-technical data (including
personnel data), formulas, patterns, compilations (including compilations of
customer information), programs, devices, methods, techniques, processes,
financial data or lists of actual or potential customers (including identifying
information about customers), whether or not in writing. Confidential
Information includes information disclosed to the Company or any Subsidiary by
third parties that the Company or any Subsidiary is obligated to maintain as
confidential. Confidential Information subject to this Agreement may include
information that is not a trade secret under applicable law, but information not
constituting a trade secret only shall be treated as Confidential Information
under this Agreement for a two (2) year period after the Date of Termination.
     
                              (iii)           “Customers” means all Persons that
(1) the Grantee serviced or solicited on behalf of the Company or any
Subsidiary, (2) whose dealings with the Company or any Subsidiary were
coordinated or supervised, in whole or in part, by the Grantee, or (3) about
whom the Grantee obtained Confidential Information, in each case during the term
of this Agreement or while otherwise employed by the Company.
     
                              (iv)           “Date of Termination” means the
date upon which the Grantee’s employment with the Company ceases for any reason.
     
                              (v)           “Person” means any individual,
corporation, bank, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization or other entity.
     
                              (vi)           “Restricted Activities” means
serving as a director, officer, executive, manager, employee or business
consultant for a commercial or retail bank, savings association, mutual thrift,
credit union, trust company, securities brokerage or insurance agency.

 
          9.             Governing Law
 
                        The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the state of
Georgia without giving effect to the conflicts of laws principles thereof.
 
          10.           Successors in Interest
 
                        This Agreement shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns, whether by merger,
consolidation, reorganization, sale of assets, or otherwise. This Agreement
shall inure to the benefit of the Grantee’s legal representatives. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be final, binding, and conclusive upon the Grantee’s heirs,
executors, administrators, and successors.
 
6

--------------------------------------------------------------------------------

 
 
          11.            Entire Agreement
 
This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto.
 
          12.            Resolution of Disputes
 
                          12.1           Any dispute or disagreement which may
arise under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Agreement and the Plan shall be determined
by the Committee. Any determination made by the Committee shall be final,
binding and conclusive on the Grantee and the Company and their successors,
assigns, heirs, executors, administrators and legal representatives for all
purposes.
 
                          12.2           To the extent permitted by applicable
law, any dispute, disagreement or claim which may arise under, or as a result
of, or in any way relate to, the interpretation, construction or application of
this Agreement or the Plan, any breach hereof or thereof, or relating to the
enforcement or arbitrability of any provision hereof or thereof, shall be
settled by binding arbitration in Atlanta, Georgia by the American Arbitration
Association. Judgment on the arbitrator’s award shall be final and may be
entered in any court having jurisdiction thereof. Except as may otherwise be
determined by the arbitrator(s), each party shall be solely responsible for any
expenses (including attorneys’ fees and disbursements, court costs and expert
witness fees) incurred by it or on its behalf in investigating and enforcing any
rights under this Agreement, and each party shall bear one-half of the fees and
expenses of the arbitrator(s) in connection with any arbitration or other
proceeding.
 
                            12.3           THIS AGREEMENT CONTAINS AN
ARBITRATION CLAUSE. BY SIGNING THIS AGREEMENT, THE PARTIES AGREE THAT EACH PARTY
TO THIS AGREEMENT IS GIVING UP THE RIGHT TO SUE THE OTHER PARTY IN COURT,
INCLUDING THE RIGHT TO A TRIAL BY JURY. ARBITRATION AWARDS ARE GENERALLY FINAL
AND BINDING; A PARTY’S ABILITY TO HAVE A COURT REVERSE OR MODIFY AN ARBITRATION
AWARD IS VERY LIMITED. THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS
STATEMENTS AND OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN
COURT PROCEEDINGS. THE ARBITRATOR(S) DO NOT HAVE TO EXPLAIN THE REASON(S) FOR
THEIR AWARD. THE ARBITRATION RULES MAY IMPOSE TIME LIMITS FOR BRINGING A CLAIM
IN ARBITRATION. IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR ARBITRATION COULD
HAVE OTHERWISE BEEN BROUGHT IN COURT.
 
7

--------------------------------------------------------------------------------

 
 
          13.             Pronouns; Including
 
                          Wherever appropriate in this Agreement, personal
pronouns shall be deemed to include the other genders and the singular to
include the plural. Wherever used in this Agreement, the term “including” means
“including, without limitation.”
 
[EXECUTION PAGE FOLLOWS]
 
8

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

       
UNITED COMMUNITY BANKS, INC.
       
By:
graphic [img001.jpg]
       
Name:  
Jimmy C. Tallent
       
Title:
President & Chief Executive Officer

 
          By signing below, the Grantee hereby accepts the RSU grant subject to
all its terms and provisions and agrees to be bound by the terms and provisions
of this Agreement and the Plan. The Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
of the Company, or the Compensation Committee or other Committee responsible for
the administration of the Plan, upon any questions arising under the Plan.

       
GRANTEE
       
By:
         
Name:  
 

 
[EXHIBITS FOLLOW]
 
 
9